UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Chen Min Lipman,                                                       11/12/2019

                                 Plaintiff,
                                                             1:19-cv-07639 (AT) (SDA)
                   -against-
                                                             ORDER
 President Zou Gang from Guangzhou Ballet
 Troupe China,

                                 Defendant.


STEWART D. AARON, United States Magistrate Judge:

       The parties (or, if no defendant has appeared in the case, only the plaintiff) shall appear

for a status conference on Thursday, November 14, 2019 at 11:00 a.m. in Courtroom 11C, 500

Pearl Street, New York, NY 10007.

       A copy of this Order will be emailed to Plaintiff by Chambers.

SO ORDERED.

DATED:        New York, New York
              November 12, 2019

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
